Citation Nr: 0300835	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2002), was made in an April 14, 1967 
rating decision, wherein the RO granted entitlement to 
service connection for a left ankle disability on the basis 
of in-service aggravation and assigned a noncompensable 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to June 
1959.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO reviewed an April 14, 1967 rating 
decision for CUE and determined that no revisions based on 
CUE were warranted.  

In October 2002, the veteran, with the assistance of his 
accredited representative, appeared at the Detroit RO and 
testified at a personal hearing conducted by the undersigned 
travel Member of the Board.  A transcript of the hearing has 
been associated with the claims file.

The Board notes that despite the issue as characterized on 
the title page, the CUE motion is essentially disputing the 
underlying noncompensable evaluation assigned by the RO in 
its April 14, 1967 rating decision.  

Essentially, the veteran, as moving party, contends that if 
entitlement to service connection for a left ankle 
disability was granted on the basis of in-service 
incurrence, rather than in-service aggravation, a 
compensable evaluation would have been warranted at the time 
of the April 14, 1967 rating decision because the evaluation 
of the left ankle disability at that time would not have 
included a deduction of the degree of disability present at 
the time of enlistment.  See 38 C.F.R. § 3.322(a) (1967).


FINDINGS OF FACT

1. VA has completed all required notification and 
development.

2. The veteran has failed to allege an error of fact or law 
in the April 14, 1967 rating decision that, when called to 
the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

A valid claim of CUE in the April 14, 1967 rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The November 1957 enlistment examination indicated a lower 
extremity abnormality existed, described in the notes as a 
healed 1957 fracture of the left ankle.  The enlistment 
examination, however, revealed no current ankle pathology, 
and the veteran's physical profile was unlimited.

Service treatment records beginning in November 1957 
indicate complaints and treatment for left ankle pain within 
weeks of the enlistment examination.  


Of particular significance, a December 1957 clinical record 
notes the veteran "has had persistent left ankle + foot pain 
supposedly secondary to minor injury prior to service."  X-
rays in service failed to demonstrate any healed fracture of 
the left ankle.    

The May 1959 separation examination report includes in Box 
73, "Notes and Significant or Interval History, that the 
veteran "was refused enlistment for 2 mos. (chronic weakness 
both ankles, EPTS ["existed prior to service"]) . . . ."

VA conducted an examination of the ankles in March 1967.  X-
rays showed irregularities and/or small calcifications in 
the vicinity of the medial malleoli, bilaterally.  Both 
ankles reportedly hurt occasionally, but there was no 
visible swelling, a normal range of motion, and no 
tenderness on manipulation of either ankle.

On April 14, 1967, the RO granted, in pertinent part, 
entitlement to service connection for left ankle residuals 
of trauma to the medial malleoli and assigned a 
noncompensable evaluation effective February 23, 1967.  It 
was indicated that entitlement to service connection was 
granted because the left ankle disability pre-existed 
service but was aggravated therein.  

The RO noted in its decision the references in the 
enlistment examination and service medical records reporting 
left ankle pathology prior to service but none at 
enlistment.


Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

A CUE motion is a situation where the VCAA can have no 
application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision 
of previous decisions.

CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a 
claim for benefits.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As 
a consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, supra; 
Dobbin v. Principi, 15 Vet. App. 323 (2001).

That being said, the Board observes that VA indeed assisted 
in developing the CUE motion.  For instance, the claims file 
reflects that a VCAA development letter was sent to the 
veteran in April 2001; that he was apprised of his 
procedural and appellate rights on several occasions; that 
the RO considered additional evidence and issued 
supplemental statements of the case (SSOCs) in both February 
2002 and April 2002; and that the veteran testified at a 
travel Board hearing in October 2002.  


A determination that CUE was made must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  For this reason, VA need not 
develop the claim for additional records or examination.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Criteria

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2002).

The CAVC has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Thus, a clear and 
unmistakable error must be outcome determinative.  Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).


The CAVC has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In Cook v. Principi, No. 00-7171 (Fed. Cir.) (Dec. 20, 
2002), the United States Court of Appeals for the Federal 
Circuit (CAFC) held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held the existence 
of "grave procedural error" rendered a decision of the VA 
non-final. 

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); see Porter v. Brown, 5 Vet. App. 233 (1993).

As for VA medical records in particular, the constructive-
notice-of-records rule established in Bell v. Derwinski, 2 
Vet. App. 611 (1992), is inapplicable to a claim of CUE in 
RO decisions rendered prior to Bell because Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).


For a claim of CUE to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996), citing to Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 
6 Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no 
requirement to address the merits of the issue.  Fugo, 
6 Vet. App. at 45.  

In other words, if the error alleged is not the type of 
error that, if true, would be CUE on its face; or if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with 
specificity how the application of cited laws and 
regulations would dictate a manifestly different result, 
then the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  See Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  


Analysis

The veteran did not file an appeal within one year of the 
notification of the April 14, 1967 rating decision at issue.  
Therefore, the decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).



Arguing the presumption of soundness, the veteran contends 
that entitlement to service connection of the left ankle 
disability should have been granted on a "direct" basis, 
i.e., the ankle disability had its onset in service, rather 
than on the basis of in-service aggravation.

In this regard, the veteran has made persuasive arguments to 
the effect that the RO's acceptance of the veteran's lay 
statements of a pre-service ankle condition were 
insufficient to overcome the presumption of soundness in 
effect at that time.  See 38 C.F.R. § 3.304(b) (1967); cf. 
38 U.S.C.A. § 1111 (West 1991).  

Notwithstanding, the veteran has failed to allege an error 
of fact or law in the April 14, 1967 rating decision that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Regardless of why entitlement to service connection for the 
left ankle disability was granted, the March 1967 VA 
examination of the left ankle demonstrated objective 
findings commensurate with a noncompensable evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (1967).  

That in the same rating decision the RO determined the right 
ankle disability had its onset in service but still 
warranted no more than a noncompensable evaluation with 
virtually the same findings on examination as the left ankle 
further supports that any failure in the proper application 
of the presumption of soundness would not have dictated a 
manifestly different result, i.e., a compensable evaluation.

Persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Eddy, supra. The veteran has provided no such reason.


The RO's determination of in-service aggravation rather than 
in-service incurrence does not alter the presence of minimal 
findings on VA examination related to the then-current level 
of left ankle disability upon which the noncompensable 
evaluation was based.  

There is no indication that, in assigning a noncompensable 
evaluation to the left ankle disability, the RO deducted any 
degree of disability representative of the degree of 
disability existing at the time of entrance to service, and, 
in fact, the RO noted that the service medical records 
documented no current pathology at enlistment.  

Moreover, the veteran has not extended his argument to 
include, for example, that his pre-service baseline level of 
left ankle disability warranted a 10 percent evaluation, 
which would have then precluded a compensable evaluation 
based on insufficient findings of aggravation consistent 
with a 20 percent evaluation.  A finding that the left ankle 
disability was incurred in service does not, by itself, 
ensure a compensable evaluation.

With respect to cited evidence not of record at the time of 
the April 14, 1967 rating decision, the veteran has 
suggested that such records were missing prior to 
adjudication, perhaps evidencing VA's failure to fully 
develop the record.  A failure on the part of the duty to 
assist, however, cannot satisfy the requirements for the 
assertion of CUE.  See Luallen, supra; see also Hazan v. 
Brown, 10 Vet. App. 511, 522 (1997); Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995).

The veteran has also advanced several arguments 
approximating allegations of factual error.  He has argued 
that the service medical records, especially his enlistment 
examination, contain inaccurate or incorrect information.  
Such an assertion fails to allege that VA made an error of 
fact or law in its April 14, 1967 adjudication, and thus 
cannot constitute a reasonably raised CUE claim.  Other 
cited evidence and arguments essentially attempt to reweigh 
the evidence and include discussion of evidence not of 
record at the time of the rating decision in question.

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the April 14, 1967 
rating decision, there is no need to address the issue of 
CUE with respect to the merits of this decision.  Fugo, 6 
Vet. App. at 45.

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   

Although the Board has considered and denied the veteran's 
allegation on grounds different from that of the RO, which 
apparently denied CUE on the merits, he has not been 
prejudiced by the decision. 

In deciding the issue of CUE on the merits, the RO accorded 
the veteran greater consideration than his assertion in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

As the April 14, 1967 rating decision did not involve CUE, 
the appeal is denied. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

